DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 10 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Reuben (US 5,799,600).
 	In regard to claim 10, Reuben teaches a method of making a garment comprising: forming a first layer for a garment panel from a first fabric piece (bottom sheet material: 12); forming a second layer for the garment panel from a second fabric piece (top sheet material: 11);Page 5 of 104850-4007-0632Application No. 16/439,426Attorney Docket No. 322608/11-1956US05CON Response Filed 05/27/2021Reply to Office Action of: 04/30/2021affixing the first layer and the second layer together at a plurality of seams to form one or more chambers between the first layer and the second layer (see chambers and seams as annotated in the figures below); perforating one or more seams of the plurality of seams to create at least one perforation on the one or more seams of the plurality of seams (perforations are created by the tack stitching 15, as seen in figure 2), wherein the at least one perforation extends through the one or more seams of the plurality of seams, through the first layer, and through the second layer (see tack stitching 15 creating perforation through the seam area as 

    PNG
    media_image1.png
    437
    406
    media_image1.png
    Greyscale


 
 	In regard to claim 15, Reuben teaches wherein the perforating (tack stitching creates the perforating) is done at one of: (A) a same time as the affixing the first layer and the second layer at the plurality of seams; (B) after the affixing the first layer and the second layer at the plurality of seams; or (C) after the filling of the one or more chambers with the one or more of the down and the synthetic fibers (column 3, lines 51-63).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuben (US 5,799,600) in view of Griffin (US 4,048,675).
In regard to claim 1, Reuben teaches a method of making an upper body garment, the method comprising: forming at least one front panel adapted to cover a front torso area of a 



    PNG
    media_image1.png
    437
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    261
    media_image2.png
    Greyscale


However, Reuben fails to teach affixing the at least one front panel to the at least one back panel such that the at least one front panel and the at least one back panel define in part at least a neckline opening, a first sleeve opening, a second sleeve opening, and a waist opening; affixing the first long sleeve panel to the first sleeve opening; and affixing the second 
 Griffin teaches a down filled garment and the affixing of a front panel to a back panel such that a neckline opening, a first sleeve opening, and a waist opening is creating, and further affixing first and second long sleeves to the sleeve openings (see seams 16 and 29 in figures 1 and 2 detailing the front and back panel being attached together and seams 71 and 72 in figures 1 and 3 attaching the sleeves to the sleeve openings).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the down filled garment of Reuben with the seam attachment of the front to back panel and the sleeves to the sleeve openings as taught by Griffin, since the garment of Reuben having front and back panel attached along side seams and the sleeves attached to sleeve openings would provide a garment that can be easily manufactured by multiple pattern pieces and attached together creating a secure and more protective garment. 

 	In regard to claim 6, Reuben teaches wherein the perforating (tack stitching creates the perforating) is done at one of: at same time as the affixing the inner layer and the outer layer at the plurality of seams; after the affixing the inner layer and the outer layer at the plurality of seams; or after the filling of the one or more chambers with the one or more of the down and the synthetic fibers (column 3, lines 51-63).  

 	In regard to claim 7, Reuben teaches wherein the plurality of perforations are formed: continuously along a length of one or more seams of the plurality of seams (column 2, lines 60-66); or intermittently along the length of the one or more seams of the plurality of seams (column 2, lines 60-66). 
 
Claims 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuben (US 5,799,600) in view of Huang (US 2007/0294800).
 	Reuben teaches a down filled garment as detailed above in claim 10. However, Reuben fails to teach applying adhesive to the layers and heat activating the adhesive to attach the layer together along the seams.
 	In regard to claim 12, Huang teaches a down filled garment (down cloth: 10) wherein the affixing the inner layer (lining: 13) and the outer layer (shell fabric: 11) at the plurality of seams (pasted areas: 113) comprises:Page 3 of 104850-4007-0632Application No. 16/439,426Attorney Docket No. 322608/11-1956US05CONResponse Filed 05/27/2021 Reply to Office Action of: 04/30/2021applying an adhesive on an inner face of the inner layer, and positioning an inner face of the outer/second layer such that it is adjacent to the inner face of the inner/first layer, to form each seam of the plurality of seams by activating the adhesive; or applying the adhesive on the inner face of the outer/second layer, and positioning the inner face of the inner/first layer such that it is adjacent to the inner face of the outer/second layer, to form the each seam of the plurality of seams by activating the adhesive (paragraph 0020-0021).  
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the down filled garment of Reuben with the seams attached by adhesives instead of seams as taught by Huang, since the down filled garment of Reuben provided with the seams being formed by adhesives instead of stitching would teach a down filled garment that has less perforations created by stitching lines thereby providing a more wind resistant and warm garment.

 	In regard to claim 13, Huang teaches wherein the adhesive is activated by one of: heat energy; or ultrasonic energy (paragraph 0021: hot pasting uses heat energy).  
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the down filled garment of Reuben with the seams attached by heat energy instead of seams as taught by Huang, since the down filled garment of Reuben provided with the seams being formed by heat energy instead of stitching would teach a down filled 

 	In regard to claim 14, the combined references teach wherein the each seam of the plurality of seams created after affixing the inner/first layer and the outer/second layer together are further reinforced by one of: adding stitching along a first seam edge of the each seam of the plurality of seams, along a length of the each seam of the plurality of seams (Reuben teaches second line of tack stitches as the added stitching along the seams); adding stitching along a second seam edge of the each seam of the plurality of seams, along the length of the each seam of the plurality of seams; or adding stitching along the first seam edge and the second seam edge of the each seam of the plurality of seams, along the length of the each seam of the plurality of seams.  


Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuben (US 5,799,600) and Griffin (US 4,048,675) in further view of Huang (US 2007/0294800).
 	Reuben and Griffin teach a down filled garment as detailed above in claim 1. However, Reuben fails to teach applying adhesive to the layers and heat activating the adhesive to attach the layer together along the seams.
 	In regard to claim 3, Huang teaches a down filled garment (down cloth: 10) wherein the affixing the inner layer (lining: 13) and the outer layer (shell fabric: 11) at the plurality of seams (pasted areas: 113) comprises:Page 3 of 104850-4007-0632Application No. 16/439,426Attorney Docket No. 322608/11-1956US05CONResponse Filed 05/27/2021 Reply to Office Action of: 04/30/2021applying an adhesive on an inner face of the inner layer, and positioning an inner face of the outer/second layer such that it is adjacent to the inner face of the inner/first layer, to form each seam of the plurality of seams by activating the adhesive; or applying the adhesive on the inner face of the outer/second layer, and positioning the inner face 
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the down filled garment of Reuben and Griffin with the seams attached by adhesives instead of seams as taught by Huang, since the down filled garment of Reuben provided with the seams being formed by adhesives instead of stitching would teach a down filled garment that has less perforations created by stitching lines thereby providing a more wind resistant and warm garment.

 	In regard to claim 4, Huang teaches wherein the adhesive is activated by one of: heat energy; or ultrasonic energy (paragraph 0021: hot pasting uses heat energy).  
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the down filled garment of Reuben and Griffin with the seams attached by heat energy instead of seams as taught by Huang, since the down filled garment of Reuben provided with the seams being formed by heat energy instead of stitching would teach a down filled garment that has less perforations created by stitching lines thereby providing a more wind resistant and warm garment.

 	In regard to claim 5, the combined references teach wherein the each seam of the plurality of seams created after affixing the inner/first layer and the outer/second layer together are further reinforced by one of: adding stitching along a first seam edge of the each seam of the plurality of seams, along a length of the each seam of the plurality of seams (Reuben teaches second line of tack stitches as the added stitching along the seams); adding stitching along a second seam edge of the each seam of the plurality of seams, along the length of the each seam of the plurality of seams; or adding stitching along the first seam edge and the .  

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reuben (US 5,799,600) and Griffin (US 4,048,675) in further view of Kishi et al. (US 2007/0186832).
 	Reuben and Griffin teach a down filled garment as described above in claim 1. Further, Reuben teaches that the tack stitches creating the perforations can be produced in a predetermined pattern, any other suitable patterns, or any other patterned stitched lines (see column 2, lines 60-67) However, Reuben and Griffin fail to specifically teach the perforations comprises different sizes and different shapes. 
 	In regard to claims 8-9, Kishi et al. teaches a sewing machine that produces patterns of utility tack stitches and characters (paragraph 0051). The patterns include letters of large and small sizes, which would provide different sizes and shapes creating the stitches and therefore the perforations the stitches form (paragraph 0051).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the down filled garment of Reuben and Griffin with the pattern of tack stitches/perforations as taught by Kishi et al., since the tack stitches/perforations of Reuben having a pattern would create a more aesthetically pleasing garment, with tack stitches that not only hold down the insulation material but also provide a design. 

Claims 10, 12, 13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garneau (US 7,757,311) in view of Mossbeck et al. (US 2002/0114918).
In regard to claim 10, Garneau teaches a method of making a garment comprising: forming a first layer for a garment panel from a first fabric piece (inner layer 40); forming a second layer for the garment panel from a second fabric piece (outer layer: 44); Page 5 of 104850-4007-0632Application No. 16/439,426Attorney Docket No. 322608/11-1956US05CONResponse Filed 05/27/2021Reply to Office Action of: 04/30/2021affixing the first 
However, Garneau fails to teach the chambers being filled with down or synthetic fibers. 
Mossbeck et al. teaches that it is known to make pads out of polyurethane foams and synthetic fibers (paragraphs 0005-0006).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the polyurethane foam padding of Garneau with the addition of synthetic fibers as taught by Mossbeck et al., since the polyurethane foam padding of Garneau having added synthetic fibers would provide a pad that can maintain greater comfort characteristics over time (see paragraph 0006 of Mossbeck et al.).

 	In regard to claim 12, Garneau teaches wherein the affixing comprises: applying an adhesive to an inner face of the first layer, and positioning an inner face of the second layer such that it is adjacent to the inner face of the first layer, to form each seam of the plurality of seams by activating the adhesive (column 10, lines 51-65 and column 3, lines 34-37); or applying the adhesive to the inner face of the second layer, and positioning the inner face of the first layer such that it is adjacent to the inner face of the second layer, to form the each seam of the plurality of seams by activating the adhesive.  


 	In regard to claim 15, Garneau teaches wherein the perforating is done at one of: a same time as the affixing the first layer and the second layer at the plurality of seams; after the affixing the first layer and the second layer at the plurality of seams; or after the filling of the one or more chambers with the one or more of the down and the synthetic fibers (column 3, lines 62-67).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,362,820. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a garment with chambers holding down or synthetic fibers, seams along the garment creating the chambers, and perforations along the seams to provide breathability to the garment (see current application claims vs. claims of 1-4 of 10,362,820).

Claims 1, 3-10 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 15/255,603 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a garment with chambers holding down or synthetic fibers, seams along the garment creating the chambers, and perforations along the seams to provide breathability to the garment (see current application claims vs. claims of 16-20 of 15/255,603).


Claims 1, 3-10 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 15/254,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a garment with chambers holding down or synthetic fibers, seams along the garment creating the chambers, and perforations along the seams to provide breathability to the garment (see current application claims vs. claims of 16-20 of 15/254,749).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art Gray (US 1,612,010) and Simon et al. (US 5,713,079) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732